Exhibit 10.3

 

 

AMENDMENT NO. 4 TO

Restricted Stock Unit Award Agreement 

 

 

Effective as of December 13, 2018, Steven G. Simonson, M.D. (“Participant”) and
Windtree Therapeutics, Inc. (the “Company”) hereby agree to amend the Restricted
Stock Unit (“RSU”) Award Agreement between them dated as of November 1, 2017 and
the related notice of award (as it may have been previously amended, the “RSU
Agreement”) to reflect the revisions set forth herein (“Amendment No. 4”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms in the RSU Agreement.

 

Notwithstanding anything to the contrary set forth in the RSU Agreement, or in
Participant’s Employment Agreement, as amended, the initial vesting date for the
RSU awarded to Participant effective November 1, 2017 is hereby changed from
August 1, 2018 to December 28, 2018. The second vesting date for the balance of
the RSU award shall remain unchanged.

 

Except as amended herein, the remaining terms and conditions of the RSU
Agreement shall remain in full force and effect. This Amendment No. 4 confirms
an agreement between Participant and the Company with respect to the subject
matter hereof and is a material part of the consideration stated in the RSU
Agreement and mutual promises made in connection therewith. The parties have
executed this Amendment No. 4 as of the day and date first set forth above.

 

 

Windtree Therapeutics, Inc.

     

By:      /s/ Kathryn Cole

 

Name: Kathryn Cole

/s/ Steven G. Simonson, M.D.

Title:   SVP, Human Resources

Name:  Steven G. Simonson, M.D.

 